TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00229-CR




                                   Gerald Mayo, Appellant

                                               v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF DALLAS COUNTY, 195TH JUDICIAL DISTRICT
         NO. F-9402790-SN, HONORABLE JOHN NELMS, JUDGE PRESIDING




              In December 1994, appellant Gerald Mayo was placed on deferred adjudication

community supervision after pleading guilty to retaliation. See Tex. Penal Code Ann. § 36.06

(West Supp. 2001). In March 2000, appellant pleaded true to the allegations in the State’s motion

to adjudicate. The district court revoked supervision and adjudicated appellant guilty. The court

then assessed punishment, enhanced by two previous felony convictions, at imprisonment for

twenty-five years.

              Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant

was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the

appeal.

                  The judgment of conviction is affirmed.




                                              Lee Yeakel

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: February 1, 2001

Do Not Publish




                                                 2